                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ELLIOTT THOMAS                                                                PLAINTIFF

v.                             CASE NO. 5:18-CV-00858 BSM

THOMAS, Sergeant, Pulaski
County regional Detention Facility; et al.                                  DEFENDANTS

                                         ORDER

       United States Magistrate Judge Joe J. Volpe’s partial recommended disposition [Doc.

No. 5] is adopted and plaintiff Elliott Thomas may proceed with his failure to protect claim

against defendants Thomas, Watkins, and Doe 1. Thomas’s claim against defendant Doe 2

is dismissed with prejudice.

       Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis

appeal from this order would not be taken in good faith.

       IT IS SO ORDERED this 17th day of December 2018.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
